Case 2:15-cr-20382-VAR-MKM ECF No. 213, PageID.3433 Filed 04/30/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,
v.                                       Case No. 15-20382
                                         Honorable Victoria A. .
PAUL NICOLETTI,
      Defendant.
_____________________________/
          ORDER GRANTING EMERGENCY MOTION [ECF 210]


      On April 27, 2021, Defendant filed an Emergency Motion to Compel

the Clerk of the Court to Prepare and File an Amended Judgment

Regarding Installment Payments.

      The Court GRANTS the motion. The Clerk of the Court will enter an

Amended Judgment. The United States Attorney Office, Financial

Litigation Unit must release the wrongfully garnished Joint Tax Refund in

the amount of $2,110.00

      ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge
Dated: April 30, 2021
